Citation Nr: 0622005	
Decision Date: 07/25/06    Archive Date: 08/10/06

DOCKET NO.  04-35 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



Whether the appellant is basically eligible for Department of 
Veterans Affairs (VA) death benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel




INTRODUCTION

This matter comes to the Board of Veterans' Appeals (Board) 
from a decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Manila, the Republic of the 
Philippines, which denied the appellant's claim on the basis 
that her spouse did not have the requisite military service 
to establish basic eligibility for such benefits.


FINDING OF FACT

The service department has certified that the appellant's 
spouse had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the U.S. Armed Forces during World War II.


CONCLUSION OF LAW

The appellant's spouse did not have the requisite service to 
render her basically eligible for VA benefits.  38 U.S.C.A. 
§§ 101, 107, 5107 (West 2002); C.F.R. §§ 3.1, 3.40, 3.41, 
3.203 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially it is noted that the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  Congress, in enacting 
the statute, noted the importance of balancing the duty to 
assist with "the futility of requiring VA to develop claims 
where there is no reasonable possibility that the assistance 
would substantiate the claim."  Mason v. Principi, 16 Vet. 
App. 129, 132 (2002).  When the law and not the evidence is 
dispositive of the claim, the VCAA is not applicable.  See 
id. at 132 (VCAA not applicable to a claim for nonservice-
connected pension when the claimant did not serve on active 
duty during a period of war).  As the law is dispositive in 
the instant claim, the VCAA is not applicable.  If, however, 
the VCAA were relevant, the record contains a November 2003 
letter which, as illustrated below, provided appropriate 
information in order to advance any contention regarding the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter also described that VA has a duty to assist the 
claimant in obtaining evidence, and which portion of 
information should be provided by the claimant, and which 
portion VA will try to obtain on the claimant's behalf.  

Legal standards

The appellant claims that the military service of her spouse 
meets the requirements for eligibility for VA benefits on the 
basis that he was a "veteran."

The provisions of 38 U.S.C.A. §§ 1310 to 1318, pertaining to 
dependency and indemnity compensation benefits, and 38 
U.S.C.A. § 1542, pertaining to death pension benefits, 
require that the deceased person shall have been a veteran.  
The term "veteran" means a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in 
Chief, Southwest Pacific Area, or other competent authority 
in the Army of the United States, shall not be deemed to have 
been active military, naval, or air service for the purposes 
of any law of the United States conferring rights, 
privileges, or benefits upon any person by reason of the 
service of such person or the service of any other person in 
the Armed Forces, except for specified benefits which do not 
include death pension benefits authorized by chapter 15, 
title 38, United States Code.  38 U.S.C.A. § 107(a); 38 
C.F.R. §§ 3.40, 3.41.

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation or burial 
benefits, the VA may accept evidence of service submitted by 
a claimant, such as a DD Form 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate service 
department if the evidence meets the following conditions:  
(1) the evidence is a document issued by the service 
department, (2) the document contains needed information as 
to length, time and character of service; and (3) in the 
opinion of the VA the document is genuine and the information 
contained in it is accurate.  38 C.F.R. § 3.203(a).

With respect to documents submitted to establish a creditable 
period of wartime service for pension entitlement, a document 
may be accepted without verification if the document shows, 
in addition to meeting the above requirements, (1) service of 
four months or more, or (2) discharge for disability incurred 
in the line of duty, or (3) 90 days creditable service based 
on records from the service department such as 
hospitalization for ninety days for a line of duty 
disability.  38 C.F.R. § 3.203(b).  When the claimant does 
not submit evidence of service or the evidence submitted does 
not meet the requirements discussed above, the VA shall 
request verification of service from the service department.  
38 C.F.R. § 3.203(c).

The Court has held that the findings by the service 
department verifying a person's service are binding on VA for 
purposes of establishing service in the U.S. Armed Forces.  
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see also 
Venturella v. Gober, 10 Vet. App. 340 (1997); Dacoron v. 
Brown, 4 Vet. App. 115 (1993).

Analysis

At the outset, the Board notes that none of the various 
pieces of evidence cited below and submitted by the appellant 
are an official document of any service department of the 
United States, and do not constitute valid evidence of 
service under 38 C.F.R. § 3.203(a).

Notably, the record contains a March 1980 response from the 
National Personnel Records Center (NPRC) that the appellant's 
spouse had no service as a member of the Philippine 
Commonwealth Army, including recognized guerillas, in the 
service of the United States Armed Forces.  

Pursuant to her claim for VA death benefits, the appellant 
submitted a November 2000 certification from the Armed Forces 
of the Philippines that the veteran had been inducted in 
November 1941.  The RO also received an enlistment record 
authenticated by a major in the Philippine Army.  In July 
2003, the RO received a joint affidavit (dated January 1983) 
from two individuals who described their military service 
with the appellant's spouse.  In September 2003, the RO 
received a medical certificate from the Regimental Medical 
Officer of the appellant's spouse's squadron.  

The appellant also submitted a September 1975 letter from the 
Manila RO that appeared to instruct that an acceptable proof 
of military service regarding a claim for disability benefits 
would include information from the Adjutant General, Armed 
Forces of the Philippines.  The appellant submitted a 
statement that referred to a fire in the early 1970s at the 
NPRC, and she enclosed a questionnaire about military 
service.

The appellant attached some documents to her notice of 
disagreement, which apparently were originally generated by 
her spouse.  One document was a request for correction of an 
error regarding the date of his induction into the USAFFE, 
and the other, dated February 1946, apparently referred to a 
WD AGO Form #38.  

In November 2003, the RO issued a letter that referred to the 
VCAA, which told the appellant additional evidence was 
needed.  Particularly, the RO listed that a copy of a DD-214, 
or a military discharge certificate would assist in 
substantiating her claim, and that proof could be requested 
from the Philippine Veterans Affairs Office or at the 
Noncurrent Record Branch, Office of the Adjutant General.  

Thereafter, the appellant submitted a document dated February 
1946 on which the appellant's spouse subscribed and sworn 
that he had been inducted into the USAFFE in October rather 
than November 1941.  Also, the RO received photocopies of the 
appellant's spouse's pay records.  

In its November 2005 supplemental statement of the case, the 
RO informed the appellant that unless she submitted proof 
that her spouse served under a different name or service 
number, the findings of the Service Department stood and 
could not be amended.

Considering the preceding, the evidence submitted by the 
appellant is insufficient to prove qualifying service on the 
part of the appellant's spouse, and VA is bound by the 
certification of the service department which shows that her 
spouse did not have service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the U.S. Armed Forces.  It is noted that the 
service number of the appellant's spouse on information 
recently submitted by the appellant matches the service 
number utilized when the NPRC provided its certification in 
March 1980.  Accordingly, the Board finds that the 
appellant's husband did not have the requisite service to 
qualify her for VA benefits and, therefore, her claim must be 
denied.  38 U.S.C.A. § 107; 38 C.F.R. §§ 3.40, 3.41.  

Under the facts of this case, the applicable criteria are 
clear and dispositive.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).  Again, in light of the certification of the service 
department, the Board finds that the appellant's husband did 
not have the requisite service to qualify her for VA benefits 
and, therefore, her claim must be denied.  38 U.S.C.A. § 107; 
38 C.F.R. §§ 3.40, 3.41.  


ORDER


Basic eligibility for VA benefits is denied.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


